 
Exhibit 10.4
RESTRICTED STOCK AGREEMENT
Pursuant to
CONSTELLATION BRANDS, INC.
LONG-TERM STOCK INCENTIVE PLAN




Name of Participant:
 
Date of Grant:
 
Number of Shares:
 
Value of Each Share on Date of Grant:         $
 

 
This RESTRICTED STOCK AGREEMENT (the "Agreement"), dated as of ______________,
is made between Constellation Brands, Inc. (the "Company") and
______________ (the "Participant") to record the granting of Restricted Stock on
_____________ (the "Date of Grant") to the Participant pursuant to the Company's
Long-Term Stock Incentive Plan, as amended from time to time (the "Plan").


The Company and the Participant hereby agree as follows:


1.         Grant of Shares.  The Company hereby grants to the Participant, as of
the Date of Grant, subject to and in accordance with the terms and conditions of
the Plan and this Agreement, _______ shares of the Company's Class A Common
Stock, par value $.01 per share (the "Class A Stock").  (The grant of shares of
Class A Stock to the Participant, evidenced by this Agreement, is an award of
Restricted Stock (as defined in the Plan) and such shares of Restricted Stock
are referred to herein as the "Shares".)


2.         Vesting of Shares.


(a)           Service.  Ownership of 100% of the Shares shall vest on
__________, provided that the Participant continues as a member of the Company’s
Board of Directors until such date.


(b)           Death or Disability.  If the Participant ceases being a member of
the Company’s Board of Directors as a result of the Participant’s death or
disability, the Shares shall immediately vest.  For this purpose, “disability”
means a long-lasting physical or mental impairment that prevents the Participant
from performing his/her duties as a member of the Company’s Board of Directors,
as solely determined by the Board of Directors.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Termination.  If the Board of Directors decides not to nominate
the Participant for an additional term as a member of the Company’s Board of
Directors, unless such decision is for Cause, the Shares shall vest on the date
of the Company’s next Annual Meeting of Stockholders, at which directors are
elected; provided that the Participant continues as a member of the Company’s
Board of Directors until such date.


(d)           Change in Control. The Shares are subject to the provisions of the
Plan pertaining to a Change in Control of the Company.


3.         Forfeiture.  Shares that do not become vested in accordance with the
vesting criteria set forth in Section 2 above (and any dividends or other
distributions related to such Shares) shall be forfeited to the Company.


4.         Legend. Each share certificate representing the Shares shall bear a
legend indicating that such Shares are "Restricted Stock" and are subject to the
provisions of this Agreement and the Plan.


5.         Transferability; Restricted Share Certificates to be Held by the
Company.  The Shares shall become transferable only when they become vested in
accordance with Section 2 of this Agreement.  Share certificates representing
all unvested Shares shall be held by the Company until such Shares have become
vested.  As the Shares vest, and as all other restrictions and conditions set
forth in this Agreement and under the Plan (as they apply to Restricted Stock)
are satisfied, certificates representing the Shares (along with any dividends
and other distributions relating to those Shares) shall be released to the
Participant.  At that time, the Company shall take such steps as may be
appropriate to delete the legend on the certificate which identifies the Shares
as Restricted Stock.


6.         Section 83(b) Election.  The Participant may elect, within 30 days of
the Date of Grant pursuant to Section 83(b) of the Internal Revenue Code, to
include in his or her gross income the fair market value of the Shares covered
by this Agreement in the taxable year of grant.  If the Participant makes this
election, he shall promptly notify the Company by submitting to the Company a
copy of the statement filed with the Internal Revenue Service in which the
Participant makes such election.


7.         General Restrictions on Issuance of Stock Certificates.  The Company
shall not be required to deliver any certificate representing the Shares until
it has been furnished with such opinions, representations or other documents as
it may deem necessary or desirable, in its discretion, to insure compliance with
any law or Rules of the Securities and Exchange Commission or any other
governmental authority having jurisdiction under the Plan or over the Company,
the Participant, or the Shares or any interests granted thereunder.  This award
of Restricted Stock is also subject to the condition that, if at any time the
Committee administering the Plan shall determine, in its discretion, that the
listing, registration or qualification of the Shares (or any capital stock
distributed thereon) upon the  New York Stock Exchange, any other securities
exchange, the NASDAQ Stock Market or under any state or Federal law or other
applicable Rule, or the consent or approval of any
 
 
 

--------------------------------------------------------------------------------

 
 
governmental regulatory body, is necessary or desirable as a condition of, or in
connection with, the granting of this award of Restricted Stock or the issue of
the Shares (or the issue of any dividends or other distributions related to the
Shares), the Shares (and any dividends or other distributions related thereto)
may not be transferred unless such listing, registration, qualification, consent
or approval shall have been effected or obtained to the complete satisfaction of
the Committee and free of any conditions not acceptable to the Committee.


8.         Rights as Shareholder.  Except for the dividend and distribution
restrictions described below, and the transfer and other restrictions set forth
elsewhere in this Agreement and in the Plan, the Participant, as record holder
of the Shares, shall possess all the rights of a holder of the Company's Class A
Stock, including voting, dividend and other distribution rights, provided,
however, that prior to vesting, the certificates representing the Shares, as
well as any dividends or other distributions with respect to such Shares, shall
be held by the Company for the benefit of the Participant.  Any distributions
with respect to the Shares in the form of capital stock shall be treated as
Restricted Stock in the same manner as the Shares.  If the underlying Shares do
not vest, then any capital stock distributed with respect to the Shares, as well
as any other dividends or other distributions with respect to such Shares, shall
be forfeited to the Company.  The Participant agrees to deliver to the Company a
stock power executed in blank covering the Shares (and covering any capital
stock distributed with respect to such Shares) which shall be returned to
Participant with the appropriate stock certificate when the Shares represented
thereby vest.  The stock power with respect to any certificate representing
Shares which do not vest shall be completed in the name of the Company by an
officer of the Company and returned to the treasury.


9.         Adjustment of Shares.  As provided by the Plan, in the event of any
change in the capital stock of the Company by reason of any stock dividend,
stock split, recapitalization, reorganization, merger, consolidation, split-up,
combination, or exchange of shares, or rights offering to purchase capital stock
at a price substantially below fair market value, or of any similar change
affecting the capital stock, the Shares shall be adjusted automatically
consistent with such change to prevent substantial dilution or enlargement of
the rights granted to, or available for, the Participant hereunder.


10.       Coordination With Plan.  The Participant acknowledges that he has
previously received a copy of the Plan and agrees to be bound by all of the
terms and provisions thereof, including any which may conflict with those
contained in this Agreement.  Capitalized terms used in this Agreement and not
otherwise defined shall have the meaning given to such terms under the Plan.


11.       Notices.  All notices to the Company shall be in writing and sent to
the Company's General Counsel at the Company's offices located at 207 High Point
Drive, Building 100, Victor, New York 14564.  Notices to the Participant shall
be addressed to the Participant at ________________________.

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Participant have caused this Restricted
Stock Agreement to be executed on the date set forth opposite their respective
signatures, it being further understood that the Date of Grant may differ from
the date of signature.




Dated:
 
_____________________
 
CONSTELLATION BRANDS, INC.
                           
By:
___________________________
                   
Its:
___________________________
                                   
Dated:
 
_____________________
 
PARTICIPANT
                  ______________________________________     




